

115 HR 1919 IH: Child Tax Credit Protection Act of 2017
U.S. House of Representatives
2017-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1919IN THE HOUSE OF REPRESENTATIVESApril 5, 2017Mr. Ferguson (for himself, Mr. Duncan of Tennessee, Mr. Barton, Mr. Grothman, and Mr. Franks of Arizona) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to clarify eligibility for the child tax credit.
	
 1.Short titleThis Act may be cited as the Child Tax Credit Protection Act of 2017. 2.Eligibility for child tax credit (a)In generalSection 24(e)(1) of the Internal Revenue Code of 1986 is amended by striking under this section to a taxpayer and all that follows and inserting “under this section to any taxpayer unless—
				
 (1)such taxpayer includes the taxpayer’s valid identification number (and, in the case of a joint return, the valid identification number of the taxpayer’s spouse) on the return of tax for the taxable year, and
 (2)with respect to any qualifying child, the taxpayer includes the name and taxpayer identification number of such qualifying child on such return of tax..
 (b)Valid identification numberSection 24(e) of such Code is amended by adding at the end the following new paragraph:  (3)Valid identification numberFor purposes of this subsection, the term valid identification number means a social security number issued to an individual by the Social Security Administration. Such term shall not include a TIN issued by the Internal Revenue Service..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			